Citation Nr: 1130149	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  10-14 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines




THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1942 to April 1946.  He died in January 1990, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) in Manila, the Republic of the Philippines.  This case has been advanced on the Board's docket.

In April 2011 the appellant testified during a Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

A July 2009 RO decision denied the appellant's claim of entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  The appellant filed a notice of disagreement with the July 2009 RO decision, and a statement of the case denying the claim was issued in January 2011.  The appellant has not submitted a substantive appeal as to this issue and did not discuss it at the April 2011 Board hearing.

The reopened claim of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A January 2004 RO decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

2.  Evidence added to the record since the January 2004 RO decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the appellant's claim, and raises a reasonable possibility of substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  The January 2004 RO decision which denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  New and material evidence has been received and the claim for entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010); Shade v. Shinseki, 24 Vet. App. 110 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In light of the favorable Board decision below to reopen the claim for service connection for the cause of the Veteran's death, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), as to VA's duties to notify the appellant, and to assist the appellant in the development, of evidence necessary to substantiate the claim is rendered moot.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred or aggravated in service either caused or contributed to cause death.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

Generally, an unappealed RO decision is final and may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.

However, under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

A January 2004 RO decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Following notice to the appellant, with her appellate rights, in January 2004, no appeal was taken from that determination.  As such, the January 2004 RO decision is final.  38 U.S.C.A. § 7105.  A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In November 2008 the appellant filed an application to reopen the claim.  In a March 2009 decision the RO denied the appellant's petition to reopen the claim, and the present appeal ensued.

The Veteran died in January 1990.  The Veteran's death certificate indicates that the immediate cause of death was peptic ulcer, complicated.  At the time of his death the Veteran had no service-connected disability.

The January 2004 RO decision essentially denied the appellant's claim on the basis that peptic ulcer disability was not shown in service and had not been related to the Veteran's service.

March 2009 service comrade statements from FQ and FC essentially indicated that they recalled that the Veteran had had peptic ulcer disability during service.

The Board observes that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stressed that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

While indicating that the statements from the Veteran's service comrades were not "supported by clinical" documentation, the RO has not questioned the credibility of the statements, and, as noted, when determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus.  

While the service comrade statements did not reference the Veteran's service records (for example, the February 1946 Affidavit For Philippine Army Personnel wherein the Veteran did not indicate that he had any injuries or chronic illness), the Board finds that the statements link peptic ulcer disability to the Veteran's service, and the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  As such, the additional evidence, when considered in conjunction with the record as a whole, is both new and material, and requires that the claim be reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  To that extent only, the appeal is allowed.


REMAND

While the Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, whether the Veteran's fatal peptic ulcer disability was related to service is a medical question and requires medical expertise.  As such, the Board finds that the Veteran's claims file should be forwarded to the appropriate VA physician to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is hereby REMANDED for the following actions:

1.  Contact the appellant and again request that she provide the name and address of all providers of medical treatment of the Veteran for peptic ulcer disease since service, to include any terminal medical treatment.  Contact all identified medical providers and request a copy of all reports of relevant medical treatment.  

2.  After completion of the above, the Veteran's claims file should be forwarded to the appropriate VA examiner for review and an opinion as to whether it is at least as likely as not that the Veteran's fatal peptic ulcer disability was related to his military service.  Rationale should be provided for the opinion offered.  

3.  The AOJ should then, based on all the evidence of record, readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted to the appellant's satisfaction, a supplemental statement of the case should be issued, and the appellant (and her representative, if any), should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


